Exhibit 99.1 Altair Nanotechnologies Reports Second Quarter 2009 Financial Results RENO, Nev. – August 6, 2009 – Altair Nanotechnologies, Inc. (Altairnano) (Nasdaq: ALTI), a provider of energy storage systems for clean, efficient power and energy management, today reported financial results for the second quarter ended June 30, 2009. For the quarter ended June 30, 2009, the Company reported revenues of $(3,000).Actual gross revenues were $180,000 but this amount was offset by returns from prior years of $183,000.These returns reduced sales for the current period because it is not the Company’s normal practice to accept customer returns, and consequently a reserve for returns had not been established in prior years.This total second quarter revenue compares to $1.9 million in net revenue for the same period in 2008. The net loss was $6.4 million, or seven cents per share, compared to a net loss of $5.7 million, or seven cents per share, for the second quarter of 2008. The basic and diluted weighted average shares outstanding for the quarter were 97.4 million, compared to 84.5 million reported in the second quarter of 2008. Operating expenses of $6.5 million for the second quarter of 2009 were $1.3 million less than the operating expenses of $7.8 million for the second quarter of 2008.The decrease in operating expenses was primarily a result of lower research and development costs associated with the smaller number of grants on which we are working in 2009 compared to 2008 and the reduced spending associated with the former Life Sciences and Performance Materials groups. The Company’s cash and cash equivalents increased by $6.8 million, from $21.9 million at March 31, 2009 to $28.7 million at June 30, 2009. This is due primarily to net cash used in operations of approximately $5.8 million which includes the reduction of a restricted cash reserve of $0.5 million required to facilitate currency hedge agreements related to inventory purchases denominated in foreign currencies, purchases of fixed assets of approximately $0.2 million offset by our registered direct stock offering that raised $12.8 million. The Company’s cash burn rate has been higher throughout the first half of 2009 than it was in the second half of 2008 and that trend is expected to continue into the second half of 2009 as the Company builds up inventory in anticipation of orders towards the end of 2009.Related to the increased cash burn rate, product inventories are higher by $0.5 million and prepaid expenses by $1.2 million from their respective December 31, 2008 amounts.The increase in prepaid expenses results almost entirely from a partial payment on the purchase of cells from the Company’s Korean contract manufacturer.“We have seen a significant slowdown in customer purchase activity as companies wait to see if they can secure funding from the Government as part of the American Reinvestment and Recovery Act of 2009” said Dr. Terry Copeland, Altairnano president and CEO, “but we anticipate that buying activity will begin to pick up as grant money awards are announced.” The Company’s military business, while all still on track, is experiencing similar delays.The Company has been in frequent communication with the Army Research Office and the $1.8 million nanosensor grant that the Company expected in late 2008, is still awaiting contract formalization, and is now expected in mid-third quarter of this year. ALTAIR NANOTECHNOLOGIES REPORTS 2 Page 2 As payment for achieving certain milestones as specified in its contract with Spectrum Pharmaceuticals, the Company is also carrying shares of Spectrum stock with a cost basis of $1.1 million on its balance sheet.As a result of the increasing share price for this stock during the second quarter of 2009, the temporary impairment of $0.7 million that the Company had recorded against these securities as of March 31, 2009 was reversed and is now being carried on our balance sheet at a $0.7 million gain.However, the total amount reflected on the balance sheet in the “accumulated other comprehensive loss” account is still negative because of the ongoing impairment allowance associated with the Company’s Auction Rate Securities. Second Quarter 2009 Conference Call
